UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1091



VICCI S. LANCASTER,

                                              Plaintiff - Appellant,

          versus


DELTA AIR LINES, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-657-A)


Submitted:   June 23, 2004                 Decided:   July 26, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Swick, Emily L. Mutterperl, Alexandria, Virginia, for
Appellant.   Jonathan R. Mook, DIMURO, GINSBERG & MOOK, P.C.,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vicci S. Lancaster, a 52-year old Caucasian female and

former employee of Delta Air Lines, Inc., served as a Team Leader,

responsible for supervising gate and ticket agents.              Following a

lengthy history of complaints, and several negative reviews from

Delta management, Lancaster was suspended, and ultimately demoted.

Lancaster    filed   the   instant    Title    VII   action   against   Delta,

alleging    that   her   suspension    and    demotion   were   motivated   by

discrimination on the basis of age, race, and gender, in violation

of Title VII, as amended, 42 U.S.C. §§ 2000e to 20003-17 (2000),

and the Age Discrimination in Employment Act of 1967, 29 U.S.C.

§§ 621-634 (2000).

            We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                     - 2 -